Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-20-00172-CR

                                           Bruce JONES,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CR-5212
                        Honorable Andrew Wyatt Carruthers, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia Alvarez, Justice

Delivered and Filed: October 14, 2020

APPEAL DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a notice of appeal from an agreed judgment of incompetency finding him

incompetent to stand trial pursuant to article 46B.005 of the Texas Code of Criminal Procedure

and committing him to a state hospital for 120 days. The agreed judgment is not appealable. See

TEX. CODE CRIM. PROC. art. 46B.011. Therefore, on September 8, 2020, this court ordered

appellant to show cause in writing no later than September 23, 2020 why this appeal should not be

dismissed for lack of jurisdiction. Our order cautioned appellant that if he did not timely respond,
                                                                                 04-20-00172-CR


this appeal would be dismissed. Appellant has not responded; therefore, this appeal is dismissed

for lack of jurisdiction.

                                                PER CURIAM

Do not publish




                                              -2-